Title: Thomas Jefferson to James Sloan, 15 June 1818
From: Jefferson, Thomas
To: Sloan, James


          
            Monticello
June 15. 18.
          
          I have deferred, Sir, my thanks for the compliment of your volume on Italy, until I could read it, and return them avec connoissance de cause. I have now read it with great pleasure, and not without edification: for altho, as the preface observes, that country has been the theme of so many pens that novelty on it’s subject is difficult, yet these wrote on Italy as it was before the Corsican Volcano directed the destroying course of it’s lava over her fair fields. we were yet to learn her present state, and the dispositions with which she had passed from one tyranny to another. this you have supplied. and altho’ much has been said of her edifices, her edifices, her statues and paintings, yet it has not been better said than in this volume, which is truly a model of classical style in these beautiful arts, as Whateley’s book is on that of landscape gardening. the Reviewers may attack your neologisms, but I thank you for them. I know no other way by which a language can be improved, or kept up with the advance of the age, but by coining new words for new ideas, and better words for old ones: and if they are contented to become stationary, let us go on without them. I have experienced but one disappointment in reading your book, that of not finding the Pantheon among your enchanting descriptions. this building, I consider as the perfection of Spherical, as the Maison carrée is of Cubic architecture. the former I know only from models and drawings; but, to feast on the latter, I went twice to Nismes, staid 10. days each time, & each day stood an hour, morning, noon & night, fixed as a statue to a single spot, and entransed in it’s the beauties of it’s form and symmetries.   I believe I should have felt, as you have described, the immortal beauties of Rome, had the leisure been my lot of visiting those monuments of the sublimest works of man. you are young, and have still your race to run. that you may reach it’s last mete with the splendor promised by that with which you leave it’s first is the prayer with which I close my acknolegements for your attentions, and tender my salutations of esteem & respect.
          
            Th: Jefferson
          
        